DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2021 has been entered. Accordingly, claims 25-47 are pending in the instant application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 25-27 and 31-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,402,125 B2 to Yamaguchi (hereinafter, Yamaguchi).  Although the conflicting claims are not identical, they are not patentably distinct from each other at least because the claims of the instant application were amended to be broader than the claims of Yamaguchi.

5.	Claim 28 and 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of Yamaguchi in view of JP 2007-041505 A to Yamamoto et al. (hereinafter, Yamamoto), as evidenced by the English language machine translation of Yamamoto (hereinafter, English language machine translation of Yamamoto) in view of U.S. Patent No. 6,685,368 B1 to Beckman. 


6.	Claims 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of Yamaguchi in view of U.S. Patent Application Publication No. 2007/0035757 A1 to Aikawa.
See the rejection below for the missing parts and the motivation to combine. 

Claim Rejections - pre-AIA  35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 25-28 and 31-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2007-041505 A to Yamamoto et al. (hereinafter, Yamamoto), as evidenced by the English language machine translation of Yamamoto (hereinafter, English language machine translation of Yamamoto) in view of U.S. Patent No. 6,685,368 B1 to Beckman.  
Yamamoto was cited in a parent application.  Moreover, a copy of the English language machine translation of Yamamoto was provided in a parent application.   

In regard to claims 25, 36 and 44, Yamamoto discloses an image processing system (English language machine translation of Yamamoto, Fig. 1), comprising: 
a scan unit (English language machine translation of Yamamoto, [0045], image reading part) configured to scan a document (English language machine translation of Yamamoto, [0045]); 
English language machine translation of Yamamoto, [0045], image forming device); 
at least one memory (English language machine translation of Yamamoto, [0060], storage part); and 
at least one processor (English language machine translation of Yamamoto, [0060], CPU) in communication with the at least one memory (English language machine translation of Yamamoto, [0060]) which executes the following: 
controlling the printing unit to perform a first print process which is a print process using print data of a print job, wherein the print job is a job for printing data obtained by scanning a document using the scan unit (English language machine translation of Yamamoto, [0129] copy mode; and English language machine translation of Yamamoto, [0153] job initiation means there is a job, which is read as the first print process).
receiving, via a setting screen, an execution condition of a second print process before performance of the first print process, wherein the execution condition is specified by a user using the setting screen, and wherein the second print process is a print process using part of the print data of the print job (English language machine translation of Yamamoto, [0153], output condition (i.e., execution condition) of the check copy (i.e., second print process) is set before job initiation; the setting unit is comprised of the processor and the memory, as recited above; English language machine translation of Yamamoto, [0153] – [0157], P1 is discharged to the second delivery tray for checking the finished state of the image formation; P1 is a copy from the print job; therefore the check copy (i.e., second print process) is the print process using a part of the print data used in the copy job (i.e., the first print process); the check copy (i.e., second print process) is completed during the copy job (i.e., the first print process), since the check copy (i.e., second print process) is performed periodically for every desired regulation number of copies, the check copy uses part of the print data of the print job); 
English language machine translation of Yamamoto, [0153] – [0157], P1 is discharged to the second delivery tray for checking the finished state of the image formation; P1 is a copy from the print job; therefore the check copy (i.e., second print process) is the print process using a part of the print data used in the copy job (i.e., the first print process); the check copy (i.e., second print process) is completed during the copy job (i.e., the first print process) as set by the user, since the check copy (i.e., second print process) is performed periodically for every desired regulation number of copies, as set by the user).
Yamamoto does not specifically disclose accepting, via a user interface, during performance of the first print process, a the user instruction for performing the second print process, controlling the printing unit to perform the second print process based on the user instruction which is accepted during the performance of the first print process, wherein, in a case where the execution condition of the second print process received via the setting screen is satisfied during the performance of the first print process, the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process, wherein, in a case where the user instruction is accepted during the performance of the first print process, the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process, wherein, by the second print process, same pages as pages output by the first print process are output.
Beckman, however, discloses accepting, via a user interface, during performance of the first print process, a the user instruction for performing the second print process (Beckman, col. 4, lines 6-21, user selects print sample actuator which results in a sample page being printed; the acceptance unit configured to accept a print job would be inherent if not obvious since the print job must be accepted from somewhere), 
controlling the printing unit to perform the second print process based on the user instruction which is accepted during the performance of the first print process (Beckman, col. 4, lines 6-21, user selects print sample actuator which results in a sample page being printed; the acceptance unit configured to accept a print job would be inherent if not obvious since the print job must be accepted from somewhere),
wherein, in a case where the user instruction is accepted during the performance of the first print process, the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process (Beckman, col. 4, lines 6-21, a sample page is created from the page stream and routed to the output tray, and therefore the second print process would use the same page data as that of the print data used in the first print process), 
wherein, by the second print process, same pages as pages output by the first print process are output (Beckman, col. 4, lines 6-21, a sample page is created from the page stream and routed to the output tray, and therefore by the second print process, same pages as pages output by the first print process are output).
The combination of the two references would result in wherein, in a case where the execution condition of the second print process received via the setting screen is satisfied during the performance of the first print process, the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process, since Yamamoto discloses execution condition of the second print process received via the setting screen is satisfied during the performance English language machine translation of Yamamoto, [0153], output condition (i.e., execution condition) of the check copy (i.e., second print process) is set before job initiation; the setting unit is comprised of the processor and the memory, as recited above), and since Beckman discloses the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process (Beckman, col. 4, lines 6-21, a sample page is created from the page stream and routed to the output tray, and therefore the second print process uses the same page data as that of the print data used in the first print process).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Beckman with the teachings of Yamamoto in order to allow a user to check Beckman, col. 1, lines 20-30).  Finally, allowing for an instant sample page and a sample page by interval would allow for more options by the system, thereby marketing the system to a larger audience. 

In regard to claims 26, 37 and 45, which depend from claims 25, 36 and 44, respectively, Yamamoto discloses/makes obvious wherein the acceptance screen user interface includes a region for accepting the user instruction for performing the second print process (English language machine translation of Yamamoto, [0153], output condition (i.e., execution timing) of the check copy (i.e., second print process) is set before job initiation; the disclosed setting before job initiation means that the acceptance screen user interface would include a region for accepting the user instruction (i.e., accepting an output condition)).

In regard to claims 27 and 38, which depend from claims 26 and 37, respectively, Beckman discloses/makes obvious wherein the at least one processor further executes accepting, via the region of the acceptance screen user interface, during the performance of the first print process, the user instruction for performing the second print process (Beckman, col. 4, lines 6-21, user selects print sample actuator which results in a sample page being printed).

In regard to claim 28, which depends from claim 27, Beckman discloses/makes obvious wherein, in a case where the printing unit is not controlled to perform the first print process, the user instruction for performing the second print process is not accepted via the region of the user interface (Beckman, col. 4, lines 6-21, user selects print sample actuator which results in a sample page being printed, the sample page is of at least one of the document of pages being printed; if the first print unit does not control the printing unit to perform the first print process, than its obvious that the acceptance unit does not accept, via the region of the acceptance screen user interface, the user instruction for performing the second print process since in Beckman, the second print process prints from the first print process; put another way, if there is no first print process, there can be no second print process since the second print process prints a page from the first print process; since there can be no second print process in this case, it’s obvious the acceptance unit would not accept an instruction for performing the second print process).

In regard to claims 31 and 42, which depend from claims 25 and 36, respectively, Yamamoto discloses/makes obvious wherein the setting screen includes a region for accepting, as the execution condition, an interval of a number of sheets at which the second print process is performed (English language machine translation of Yamamoto, [0154], checking the finished state of an image periodically for every desired regulation number of copies).

In regard to claims 32 and 43, which depend from claims 31 and 42, respectively, Yamamoto discloses/makes obvious wherein, in a case where the printing unit is controlled to perform the second print process based on the received execution condition of the second print process, the printing unit is further controlled to perform the second print process at the interval which is accepted via the region for accepting the interval (English language machine translation of Yamamoto, [0154], checking the finished state of an image periodically for every desired regulation number of copies; number of copies is an interval, and this interval is set before job initiation, as disclosed in [0154] of the English language machine translation of Yamamoto).

In regard to claim 33, which depends from claim 25, Yamamoto discloses/makes obvious wherein a delivery destination of the second print process being performed based on the accepted user instruction during the performance of the first print process is the same as a delivery destination of the second print process being performed based on the received execution condition of the second print process (English language machine translation of Yamamoto, [0155], second delivery tray; and Beckman, Fig. 1, item 170, sample print output tray).
That is, in both Yamamoto and Beckman, the sample page is sent to a different tray than the tray for normal printing.  Accordingly, both Yamamoto and Beckman disclose sending a page that checks 
That is, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Beckman with the teachings of Yamamoto, and that the combination of the teachings would have one tray to check the state of the print job.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have one tray to check the state of the print job since individually, the trays in Yamamoto and Beckman perform the same function, and adding an additional tray to perform this function that’s already performed with a single tray would be redundant and increase the cost and size of the apparatus.  These characteristics would be undesirable for a manufacturer and a user.     

In regard to claim 34, which depends from claim 25, Yamamoto discloses/makes obvious wherein a delivery destination of the second print process is different from a delivery destination of the first print process (English language machine translation of Yamamoto, [0155], second delivery tray).

In regard to claim 35, which depends from claim 25, Yamamoto discloses/makes obvious wherein the image processing system is an image processing apparatus (English language machine translation of Yamamoto, [0155], image forming device).

In regard to claim 47, which depends from claim 25, the combination of Yamamoto and Beckman discloses/makes obvious wherein, in a case where the printing unit is controlled to perform the second print process based on the accepted user instruction during the performance of the first print process, the printing unit is further controlled to perform the second print process using only one page of the print data of the print job of the first print process being performed when the user Beckman, col. 2, lines 24-46 and Fig. 1, page stream 140 of Fig. 1 can be a pipeline where pages are entering and leaving memory array 145 of Fig. 1. Therefore, when the user actuates the sample actuator button, the sample page will be selected from the pages currently in memory array 145 of Fig. 1.  Since memory array 145 of Fig. 1 is a pipeline with pages entering and leaving, the sample page selected would be in accordance with the timing at which the acceptance unit accepts the user instruction), and 
wherein, in a case where the printing unit is controlled to perform the second print process based on the received execution condition of the second print process, the printing unit is further controlled to perform the second print process using print data of only one page defined by the received execution condition of the second print process (English language machine translation of Yamamoto, [0153] and [0155], this limitation is obviously disclosed in Yamamoto; for example, [0155] discloses that for check copies, what page of a check copy is outputted, how many copies created by a job are outputted as a check copy, and how many of the total number of sheets of a copy are outputted as a check copy; all of these selections can result in print data of only one page being used for a check copy; moreover, the check copy defined by the execution timing of the second print process received by the setting unit is disclosed since the check copy would depend on what page in the print job is being printed, and what page of a check copy is outputted can be set; finally, in [0153], if the environmental variation occurs only once, only one page would be output as a check page).

9.	Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto, as evidenced by the English language machine translation of Yamamoto, in view of Beckman, and further in view of U.S. Patent Application Publication No. 2007/0035757 A1 to Aikawa.  

In regard to claim 29, which depends from claim 26, neither Yamamoto nor Beckman specifically discloses wherein, in a case where a print job of the first print process does not exist, the region of the user interface is displayed such that a user can identify that the user instruction for performing the second print process cannot be accepted.
Beckman, however, discloses that a user selects print sample actuator which results in a sample page being printed, the sample page is of at least one of the document of pages being printed (Beckman, col. 4, lines 6-21).  If the first print process does not exist, than it’s obvious that the user would be unable to select the second print process. That is, since the second print process prints a page from the first print process, there can be no second print process if there is no first print process.
Moreover, Aikawa discloses that a sample key is grayed-out if a sample print process is not permitted (Aikawa, [0100]).   
Accordingly, the combination of Beckman and Aikawa discloses/makes obvious in a case where a print job of the first print process does not exist, the display control unit displays the region of the acceptance screen user interface such that a user can identify that the acceptance unit cannot accept the user instruction for performing the second print process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Aikawa with the teachings of Beckman and Yamamoto so that a user can see that the sample print process is invalid and not allowed or available, which is obviously desirable.  

In regard to claim 30, which depends from claim 26, neither Yamamoto nor Beckman specifically discloses wherein, in a case where a print job of the first print process does not exist, the region of the acceptance screen user interface is grayed out.
Beckman, col. 4, lines 6-21).  If the first print process does not exist, than it’s obvious that the user would be unable to select the second print process. That is, since the second print process prints a page from the first print process, there can be no second print process if there is no first print process.
Moreover, Aikawa discloses that a sample key is grayed-out if a sample print process is not permitted (Aikawa, [0100]).   
Accordingly, the combination of Beckman and Aikawa discloses/makes obvious in a case where a print job of the first print process does not exist, the display control unit displays the region of the acceptance screen user interface such that a user can identify that the acceptance unit cannot accept the user instruction for performing the second print process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Aikawa with the teachings of Beckman and Yamamoto so that a user can see that the sample print process is invalid and not allowed or available, which is obviously desirable.  

Response to Arguments
10.	Applicant’s arguments with respect to the rejection of claims 25-47 have been carefully considered but are not persuasive. 

In regard to Applicant’s remarks with respect to the rejection of the claims, several issues are raised by Applicant in the lengthy arguments. The first issue is that Yamamoto discloses the check printing are pages for the same print pages of the print job, whereas in the claimed subject matter the check printing is different pages of the same print job. See Amendment, pgs. 9-11. That is, Applicant argues that in Yamamoto, even with check printing, a 10 page print job would still only print 10 pages Id. 
The Examiner has considered this argument carefully, but is not persuaded to withdraw the rejection.
That is, Beckman discloses check printing is different pages of the same print job (Beckman, col. 4, lines 6-21). For example, in Beckman, a 10 page print job with 1 page of check printing would result in 11 pages being printed in total (i.e., 10 pages of the print job and 1 page of check printing). See Id.  
The second issue raised by Applicant is that in Beckman, printing of the sample is made only when the operator inputs a sample-print instruction during execution of the job, and therefore there exists no motivation in which an instruction of a print sample before execution of the job is input. See Amendment, pg. 12.
The Examiner has considered this argument carefully, but is not persuaded to withdraw the rejection.
The Examiner notes that it is Yamamoto that discloses issuing an instruction to print a sample before execution of the job is input, and it is the disclosure in Beckman of executing a sample during job execution that is being combined with Yamamoto. Moreover, proper motivation for the combination was given in the rejection above.    
Applicant further states that one of ordinary skill in the art would not be motivated to combine Yamamoto, which merely discloses switching an output destination of image formed recording members by switching a transport path without changing a process relating to the image forming, and Beckman, which discloses incrementing the number of copies of a document to be printed when an operator presses a button, to arrive at the claimed invention. See Id.
Beckman, col. 1, lines 20-30).  Finally, allowing for an instant sample page and a sample page by interval would allow for more options by the system, thereby marketing the system to a larger audience. 
Applicant finally states that even if combining Yamamoto and Beckman, the technical notable features of the claimed invention "wherein, in a case where the execution condition of the second print process received via the setting screen is satisfied during the performance of the first print process, the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process, wherein, in a case where the user instruction is accepted during the performance of the first print process, the printing unit is controlled to perform the second print process using same page data as that of the print data used in the first print process, and wherein, by the second print process, same pages as pages output by the first print process are output" cannot be achieved. See Amendment, pg. 12.
The Examiner notes that there is no explanation in the Amendment as to why Applicant believes this to be true. According, since the claim language is rejected in detail above, and since no explanation in the Amendment is given as to why Applicant believes this statement to be true, no repose by the Examiner is given here.    
	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached at (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        04/13/2021